Case 0:19-cv-60785-RS Document 12 Entered on FLSD Docket 05/28/2019 Page 1 of 11



                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA
                                               MIAMI DIVISION

   AARON DONDE,
   individually and on behalf of all                                                      Case No. 0:19-cv-60785-DPG
   others similarly situated,

              Plaintiff,                                                                            CLASS ACTION

   vs.

   FREEDOM FRANCHISE SYSTEMS, LLC,
   a Florida company, and FREEDOM
   ADVENTURES, LLC, a Florida company,

         Defendants.
   ___________________________________/

                   FREEDOM FRANCHISE SYSTEMS, LLC’S ANSWER AND
                  AFFIRMATIVE DEFENSES TO CLASS ACTION COMPLAINT
            Defendant, Freedom Franchise Systems, LLC (“Freedom Franchise”), by and through

  undersigned counsel, hereby submit the following Answer and Affirmative Defenses (the

  “Answer”) to Plaintiff’s Class Action Complaint (the “Complaint”).

                                             NATURE OF THE ACTION

            1.         Freedom Franchise admits that Plaintiff purports to bring the Complaint for alleged

  violations of the Telephone Consumer Protection Act (the “TCPA”), but denies all other

  allegations in Paragraph 1 of the Complaint.

            2.         Freedom Franchise admits that Plaintiff purports to bring the Complaint as a

  putative class action for alleged violations of the TCPA, and that Plaintiff purports to seek

  injunctive and monetary relief, but denies all other allegations in Paragraph 2 of the Complaint.

            3.         Freedom Franchise admits that Plaintiff purports to bring this Complaint on behalf

  of a putative class, but denies all other allegations in Paragraph 3 of the Complaint.



   Stumphauzer Foslid Sloman Ross & Kolaya, PLLC | One SE 3rd Avenue, Suite 1820 | Miami, FL 33131 | T: (305) 371- 9686 | F: (305) 371- 9687
                                                                                                                             www.sfslaw.com
Case 0:19-cv-60785-RS Document 12 Entered on FLSD Docket 05/28/2019 Page 2 of 11
                                                                                                 Case No. 0:19-cv-60785-DPG


           4.         Freedom Franchise denies the allegations in Paragraph 4 of the Complaint.

                                                             PARTIES

           5.         Freedom Franchise is without knowledge of and therefore denies the allegations in

  Paragraph 5 of the Complaint.

           6.         Freedom Franchise admits that Freedom Franchise is a Florida limited liability

  company with offices in Venice, FL.

           7.         Freedom Franchise admits that Freedom Adventures, LLC is a Florida limited

  liability company with offices in Lake Park, FL.

                                            JURISDICTION AND VENUE

           8.         Freedom Franchise admits that this Court has federal question subject matter

  jurisdiction over this action under 28 U.S.C. § 1331 and that Plaintiff purports to bring the

  Complaint as an action under the TCPA.

           9.         Freedom Franchise admits that the Court has personal jurisdiction over Freedom

  Franchise, that venue is proper in the United States District Court for the Southern District of

  Florida pursuant to 28 U.S.C. § 1391(b), and that Freedom Franchise and Freedom Adventures,

  LLC are incorporated in Florida, but denies all other allegations in Paragraph 9 of the Complaint.

                                                           THE TCPA

           10.        Freedom Franchise states that the allegations in Paragraph 10 of the Complaint are

  legal conclusions and that the TCPA and the referenced publication in Paragraph 10 of the

  Complaint speak for themselves and are the best evidence as to its terms and content. Thus, no

  response is required. To the extent that a response is required, Freedom Franchise denies the

  allegations in Paragraph 10 of the Complaint.



                                                                     2
  Stumphauzer Foslid Sloman Ross & Kolaya, PLLC | One SE 3rd Avenue, Suite 1820 | Miami, FL 33131 | T: (305) 371- 9686 | F: (305) 371- 9687
                                                                                                                            www.sfslaw.com
Case 0:19-cv-60785-RS Document 12 Entered on FLSD Docket 05/28/2019 Page 3 of 11
                                                                                                 Case No. 0:19-cv-60785-DPG


           11. Freedom Franchise states that the allegations in Paragraph 11 and footnote 2 of the

  Complaint are legal conclusions and that the TCPA speaks for itself and is the best evidence as to

  its terms and content. Thus, no response is required. To the extent that a response is required,

  Freedom Franchise denies the allegations in Paragraph 11 and footnote 2 of the Complaint.

           12.        Freedom Franchise states that the allegations in Paragraph 12 of the Complaint are

  legal conclusions and that the TCPA speaks for itself and is the best evidence as to its terms and

  content. Thus, no response is required. To the extent that a response is required, Freedom

  Franchise denies the allegations in Paragraph 12 of the Complaint.

           13.        Freedom Franchise states that the allegations in Paragraph 13 of the Complaint are

  legal conclusions and that the TCPA and the referenced findings speak for themselves and are the

  best evidence as to their respective terms, content, or legal effect. Thus, no response is required.

  To the extent that a response is required, Freedom Franchise denies the allegations in Paragraph

  13 of the Complaint.

           14.        Freedom Franchise states that the allegations in Paragraph 14 of the Complaint are

  legal conclusions and that the TCPA and referenced case speak for themselves and are the best

  evidence as to their respective terms, content, or legal effect. Thus, no response is required. To

  the extent that a response is required, Freedom Franchise denies the allegations in Paragraph 14 of

  the Complaint.

           15.        Freedom Franchise states that the allegations in Paragraph 15 of the Complaint are

  legal conclusions and that the TCPA and referenced findings speak for themselves and are the best

  evidence as to their respective terms, content, or legal effect. Thus, no response is required. To




                                                                     3
  Stumphauzer Foslid Sloman Ross & Kolaya, PLLC | One SE 3rd Avenue, Suite 1820 | Miami, FL 33131 | T: (305) 371- 9686 | F: (305) 371- 9687
                                                                                                                            www.sfslaw.com
Case 0:19-cv-60785-RS Document 12 Entered on FLSD Docket 05/28/2019 Page 4 of 11
                                                                                                  Case No. 0:19-cv-60785-DPG


  the extent that a response is required, Freedom Franchise denies the allegations in Paragraph 15 of

  the Complaint.

            16.        Freedom Franchise states that the allegations in Paragraph 16 of the Complaint are

  legal conclusions and that the referenced regulation speaks for itself and is the best evidence as to

  its respective terms or content, or legal effect. Thus, no response is required. To the extent that a

  response is required, Freedom Franchise denies the allegations in Paragraph 16 of the Complaint.

            17.        Freedom Franchise states that the allegations in Paragraph 17 of the Complaint are

  legal conclusions and that the TCPA and referenced regulation speak for themselves and are the

  best evidence as to their respective terms, content, or legal effect. Thus, no response is required.

  To the extent that a response is required, Freedom Franchise denies the allegations in Paragraph

  17 of the Complaint.

            18.        Freedom Franchise is without knowledge of and therefore denies the allegations in

  Paragraph 18 of the Complaint.

            19.        Freedom Franchise is without knowledge of and therefore denies the allegations in

  Paragraph 19 of the Complaint.

            20.        Freedom Franchise is without knowledge of and therefore denies the allegations in

  Paragraph 20 of the Complaint.

            21.        Freedom Franchise is without knowledge of and therefore denies the allegations in

  Paragraph 21 of the Complaint.

            22. Freedom Franchise is without knowledge of and therefore denies the allegations in

  Paragraph 22 of the Complaint.




                                                                      4
   Stumphauzer Foslid Sloman Ross & Kolaya, PLLC | One SE 3rd Avenue, Suite 1820 | Miami, FL 33131 | T: (305) 371- 9686 | F: (305) 371- 9687
                                                                                                                             www.sfslaw.com
Case 0:19-cv-60785-RS Document 12 Entered on FLSD Docket 05/28/2019 Page 5 of 11
                                                                                                 Case No. 0:19-cv-60785-DPG


                                                FACTUAL ALLEGATIONS

           23.        Freedom Franchise admits that Freedom Franchise franchises boat clubs.

           24.        Freedom Franchise admits that Freedom Adventures, LLC operates boat clubs.

           25.        Freedom Franchise denies the allegations in Paragraph 25 of the Complaint.

           26.        Freedom Franchise denies the allegations in Paragraph 26 of the Complaint.

           27.        Freedom Franchise denies the allegations in Paragraph 27 of the Complaint.

           28.        Freedom Franchise denies the allegations in Paragraph 28 of the Complaint.

           29.        The allegations in Paragraph 29 are legal conclusions and thus, no response is

  required. To the extent a response is required, Freedom Franchise is without knowledge of and

  therefore denies the allegations in Paragraph 29 of the Complaint.

           30.        Freedom Franchise is without knowledge of and therefore denies the allegations in

  Paragraph 30 of the Complaint.

           31.        Freedom Franchise is without knowledge of and therefore denies the allegations in

  Paragraph 31 of the Complaint.

           32.        Freedom Franchise is without knowledge of and therefore denies the allegations in

  Paragraph 32 of the Complaint.

           33.        Freedom Franchise is without knowledge of and therefore denies the allegations in

  Paragraph 33 of the Complaint.

           34.        Freedom Franchise denies the allegations in Paragraph 34 of the Complaint.

           35.        Freedom Franchise denies the allegations in Paragraph 35 of the Complaint.




                                                                     5
  Stumphauzer Foslid Sloman Ross & Kolaya, PLLC | One SE 3rd Avenue, Suite 1820 | Miami, FL 33131 | T: (305) 371- 9686 | F: (305) 371- 9687
                                                                                                                            www.sfslaw.com
Case 0:19-cv-60785-RS Document 12 Entered on FLSD Docket 05/28/2019 Page 6 of 11
                                                                                                  Case No. 0:19-cv-60785-DPG


                                   CLASS ALLEGATIONS PROPOSED CLASS

            36.        Freedom Franchise admits that Plaintiff purports to bring this Complaint as a class

  action pursuant to Rule 23 of the Federal Rules of Civil Procedure and admits that Plaintiff seeks

  to exclude the individuals listed in Paragraph 36 of the Complaint from the putative classes. The

  remaining allegations in Paragraph 36 of the Complaint concern the putative classes Plaintiff

  purports to represent, to which no response is required. To the extent a response is required,

  Freedom Franchise denies that Plaintiff’s putative classes are appropriate for class treatment

  pursuant to Federal Rule of Civil Procedure 23, denies that this purported class action has any

  merit, and further denies the remaining allegations in Paragraph 36 of the Complaint.

            37.        Freedom Franchise denies the allegations in Paragraph 37 of the Complaint.

            38.        Freedom Franchise denies the allegations in Paragraph 38, including subsections

  (a)-(e), of the Complaint.

            39.        Freedom Franchise denies the allegations in Paragraph 39 of the Complaint.

            40.        Freedom Franchise denies the allegations in Paragraph 40 of the Complaint.

                                                     COUNT I
                                      Violation of the TCPA, 47 U.S.C. § 227
                                  (On Behalf of Plaintiff and the Autodialed Class)

            41.        Freedom Franchise incorporates in its responses to this Count I its responses set

  forth in Paragraphs 1-40 above as if fully set forth herein.

            42.        Freedom Franchise denies the allegations in Paragraph 43 of the Complaint.

            43.        Freedom Franchise denies the allegations in Paragraph 43 of the Complaint.

            44.        Freedom Franchise denies the allegations in Paragraph 44 of the Complaint.

            45.        Freedom Franchise denies the allegations in Paragraph 45 of the Complaint.



                                                                      6
   Stumphauzer Foslid Sloman Ross & Kolaya, PLLC | One SE 3rd Avenue, Suite 1820 | Miami, FL 33131 | T: (305) 371- 9686 | F: (305) 371- 9687
                                                                                                                             www.sfslaw.com
Case 0:19-cv-60785-RS Document 12 Entered on FLSD Docket 05/28/2019 Page 7 of 11
                                                                                                  Case No. 0:19-cv-60785-DPG


                                                   COUNT II
                                  Violation of the TCPA, 47 U.S.C. § 227
                          (On Behalf of Plaintiff and the Do Not Call Registry Class)

            46.        Freedom Franchise incorporates in its responses to this Count II its responses set

  forth in Paragraphs 1-40 above as if fully set forth herein

            47.        Freedom Franchise states that the allegations in Paragraph 47 of the Complaint are

  legal conclusions and that the TCPA and referenced regulation speak for themselves and are the

  best evidence as to their respective terms, content, or legal effect. Thus, no response is required.

  To the extent that a response is required, Freedom Franchise denies the allegations in Paragraph

  47 of the Complaint.

            48.        Freedom Franchise states that the allegations in Paragraph 48 and footnote 3 of the

  Complaint are legal conclusions and that the referenced regulation speaks for itself and is the best

  evidence as to its respective terms, content, or legal effect. Thus, no response is required. To the

  extent that a response is required, Freedom Franchise denies the allegations in Paragraph 48 and

  footnote 3 of the Complaint.

            49. Freedom Franchise states that the allegations in Paragraph 49 of the Complaint are

  legal conclusions and that the referenced regulation speaks for itself and is the best evidence as to

  its respective terms, content, or legal effect. Thus, no response is required. To the extent that a

  response is required, Freedom Franchise denies the allegations in Paragraph 49 of the Complaint.

            50.        Freedom Franchise states that the allegations in Paragraph 50 of the Complaint are

  legal conclusions and that the TCPA speaks for itself and is the best evidence as to its respective

  terms, content, or legal effect. Thus, no response is required. To the extent that a response is

  required, Freedom Franchise denies the allegations in Paragraph 50 of the Complaint.



                                                                      7
   Stumphauzer Foslid Sloman Ross & Kolaya, PLLC | One SE 3rd Avenue, Suite 1820 | Miami, FL 33131 | T: (305) 371- 9686 | F: (305) 371- 9687
                                                                                                                             www.sfslaw.com
Case 0:19-cv-60785-RS Document 12 Entered on FLSD Docket 05/28/2019 Page 8 of 11
                                                                                                  Case No. 0:19-cv-60785-DPG


            51.        Freedom Franchise denies the allegations in Paragraph 51 of the Complaint.

            52.        Freedom Franchise denies the allegations in Paragraph 52 of the Complaint.

                                                     PRAYER FOR RELIEF

            Freedom Franchise denies that it is liable to Plaintiff or the members of the alleged putative

  classes for any damages or relief of any kind, including the damages or relief requested in

  subsections A.-H. of the WHEREFORE clause on pages 12-13 of the Complaint.

                                      AFFIRMATIVE AND OTHER DEFENSES

              Freedom Franchise pleads its Affirmative and Other Defenses, without assuming the

   burden of proof, and without prejudice to its Answer, as follows:

                                                         FIRST DEFENSE

               The claims of Plaintiff are barred on the basis that the Plaintiff lacks standing to pursue

   claims against Freedom Franchise because Plaintiff has not incurred any loss or injury in fact.

                                                       SECOND DEFENSE

            The claims of Plaintiff are barred, in whole or in part, by consent, express or implied,

  granted or authorized to be granted by Plaintiff.

                                                         THIRD DEFENSE

              The claims of Plaintiff are barred because Plaintiff has failed to mitigate any of his

   damages.




                                                                      8
   Stumphauzer Foslid Sloman Ross & Kolaya, PLLC | One SE 3rd Avenue, Suite 1820 | Miami, FL 33131 | T: (305) 371- 9686 | F: (305) 371- 9687
                                                                                                                             www.sfslaw.com
Case 0:19-cv-60785-RS Document 12 Entered on FLSD Docket 05/28/2019 Page 9 of 11
                                                                                                 Case No. 0:19-cv-60785-DPG


                                                      FOURTH DEFENSE

             The claims of Plaintiff are barred because Plaintiff was not charged for the text messages

   referred to in Paragraph 33 of the Complaint.

                                                        FIFTH DEFENSE

             The claims of Plaintiff are barred by the doctrines of acquiescence, waiver, laches,

   estoppel, and/or unclean hands.

                                                        SIXTH DEFENSE

             Any award of statutory damages against Freedom Franchise would be unconstitutional

   as violative of the Due Process Clause of the Fourteenth Amendment to the United States

   Constitution, and the Excessive Fines Clause of the Eighth Amendment to the United States

   Constitution.

                                                     SEVENTH DEFENSE

             The claims of Plaintiff are barred because Freedom Franchise has established and

   implemented, with due care, reasonable practices and procedures to effectively prevent

   telephone solicitations in violation of the TCPA and is not liable for any messages allegedly

   sent by a third party.

                                                         RESERVATION

             Freedom Franchise hereby reserves its right to assert any other affirmative defenses that

   discovery or any changes in legal precedent or administrative guidance reveals to be applicable

   so as to avoid waiver of the same.




                                                                     9
  Stumphauzer Foslid Sloman Ross & Kolaya, PLLC | One SE 3rd Avenue, Suite 1820 | Miami, FL 33131 | T: (305) 371- 9686 | F: (305) 371- 9687
                                                                                                                            www.sfslaw.com
Case 0:19-cv-60785-RS Document 12 Entered on FLSD Docket 05/28/2019 Page 10 of 11
                                                                                                  Case No. 0:19-cv-60785-DPG


                              FREEDOM FRANCHISE’S PRAYER FOR RELIEF

   WHEREFORE, Freedom Franchise prays for judgment as follows:

              a)        That Plaintiff take nothing by way of the Complaint and the Court dismiss the

                        Complaint with prejudice;

              b)        That the Court enter judgment that Freedom Franchise is the prevailing party in

                        this action;

              c)        That the Court award Freedom Franchise all costs, expenses and attorneys’ fees

                        that it is entitled to under federal and Florida law; and

              d)        That the Court award any and all other relief to which Freedom Franchise may

                        be entitled.


  Dated: May 28, 2019.                                            Respectfully submitted,

                                                                             STUMPHAUZER FOSLID SLOMAN
                                                                             ROSS & KOLAYA, PLLC
                                                                             One SE Third Avenue, Suite 1820
                                                                             Tel.: (305) 371-9686
                                                                             Fax: (305) 371-8697

                                                                   By:       /s/ Ian Ross
                                                                             Ian Ross, Esq.
                                                                             Florida Bar No. 0091214
                                                                             iross@sfslaw.com
                                                                             Adam Foslid, Esq.
                                                                             Florida Bar No. 0682284
                                                                             afoslid@sfslaw.com

                                                                  Counsel for Freedom Franchise Systems, LLC




                                                                     10
   Stumphauzer Foslid Sloman Ross & Kolaya, PLLC | One SE 3rd Avenue, Suite 1820 | Miami, FL 33131 | T: (305) 371- 9686 | F: (305) 371- 9687
                                                                                                                             www.sfslaw.com
Case 0:19-cv-60785-RS Document 12 Entered on FLSD Docket 05/28/2019 Page 11 of 11
                                                                                                  Case No. 0:19-cv-60785-DPG



                                               CERTIFICATE OF SERVICE

              I hereby certify that on this 28th day of May, 2019, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record via transmission of Notices of Electronic Filing

   generated by CM/ECF.

                                                                             /s/ Ian Ross
                                                                             Ian M. Ross, Esq.

                                                           SERVICE LIST

  Avi R. Kaufman, Esq.
  Rachel E. Kaufman, Esq.
  Kaufman P.A.
  400 NW 26th Street
  Miami, FL 33127manpa.com
  (305) 469-5881
  kaufman@kaufmanpa.com
  rachel@kaufmanpa.com

  Counsel for Plaintiff Aaron Donde




                                                                     11
   Stumphauzer Foslid Sloman Ross & Kolaya, PLLC | One SE 3rd Avenue, Suite 1820 | Miami, FL 33131 | T: (305) 371- 9686 | F: (305) 371- 9687
                                                                                                                             www.sfslaw.com
